Exhibit 10.8

VERMILLION, INC.

2010 STOCK INCENTIVE PLAN

____________________________

﻿

Restricted Stock Unit Award Agreement

____________________________

﻿

You are hereby awarded Restricted Share Units (the “RSUs”) subject to the terms
and conditions set forth in this Restricted Share Unit Award Agreement (the
“Award Agreement” or “Award”), and in the Vermillion, Inc. 2010 Stock Incentive
Plan (the “Plan”).  A copy of the Plan is attached as Exhibit A.  Terms
beginning with initial capital letters within this Agreement have the special
meaning defined in the Plan (or in this Award Agreement, if defined herein).

This Award is conditioned on your execution of this Award Agreement within 45
(forty-five) days after the Grant Date specified in Section 1 below.  By
executing this Award Agreement, you will be irrevocably agreeing that all of
your rights under this Award will be determined solely and exclusively by
reference to the terms and conditions of the Plan, subject to the provisions set
forth below.  As a result, you should not execute this Award Agreement until you
have carefully considered the terms and conditions of the Plan and this Award,
plus the information disclosed within the attached Plan prospectus, and
consulted with your personal legal and tax advisors about all of these
documents.

﻿

1.



Specific Terms.  Your RSUs have the following terms:

XX

 

Name of Participant

XX

Number  of RSUs Subject to Award

XX

Purchase Price per Share (if applicable)

Not applicable.

Grant Date

XX

Vesting

Your Award will vest at the rate of X on each XX anniversary date beginning XX,
provided that your Continuous Service has not ended before the particular
vesting date (subject to any employment agreement between you and the Company).

Deferral Elections

☐ Allowed in accordance with Section 8(f) and 9 of the Plan

☑ Not allowed.

 



--------------------------------------------------------------------------------

 

Recapture and Recoupment

☑ Section 14 of the Plan shall apply re Termination, Rescission, and

   Recapture of this Award.

☐ Section 15 shall apply re Recoupment of this Award.

﻿

2.



Termination of Continuous Service.  Subject to the terms of any employment
agreement between you and the Company (and/or any Affiliate) that is in effect
when your Continuous Service terminates, this Award shall be canceled and become
automatically null and void immediately after termination of your Continuous
Service for any reason, but only to the extent you have not become vested,
pursuant to terms of Section 1 above, on or before the date that your Continuous
Service ends.

3.



Satisfaction of Vesting Restrictions.  No Shares will be issued before you
complete the requirements that are necessary for you to vest in the Shares
underlying your RSUs.  As soon as practicable after the later of (i) the date on
which your RSUs vest in whole or in part, or (ii) the distribution date or dates
set forth in your deferral and distribution election forms (if allowed under
Section 1 and made by you), the Company will issue to you or your
duly-authorized transferee, free from vesting restrictions (but subject to such
legends as the Company determines to be appropriate), one Share for each vested
RSU with such number of Shares issued to you being reduced by a number of Shares
having a fair market value equal to the minimum statutory tax withholding
required in connection with the vesting of your RSUs, and with cash being
withheld from your pay for any additional withholding and employment taxes that
applicable tax laws may require.  In the event the Company cannot (under
applicable legal, regulatory, listing or other requirements, or otherwise)
satisfy such tax withholding obligation in such method, the Company may satisfy
such withholding by: (i) requiring you to pay such amount in cash or check; or
(ii) by deducting such amount out of any other compensation otherwise payable to
you. Certificates shall not be delivered to you unless all applicable employment
and tax-withholding obligations have been satisfied.

4.



Dividends.  You shall have Dividend Equivalent Rights with respect to this
Award, and Section 10 of the Plan shall accordingly determine your right to
collect any cash dividends or Share dividends that are declared and paid to the
holders of Shares between the Grant Date and each vesting or deferred settlement
date upon which you are entitled to receive Shares to settle this Award.  To the
extent that your Continuous Service ends before full vesting of the RSUs subject
to this Award, you will forfeit all cash and Share-based dividends that are
attributable to all of your non-vested RSUs.

5.



Designation of Beneficiary.  Notwithstanding anything to the contrary contained
herein or in the Plan, following the execution of this Award Agreement, you may
expressly designate a death beneficiary (the “Beneficiary”) to your interest, if
any, in this Award and any underlying Shares.  You shall designate the
Beneficiary by completing and executing a designation of beneficiary agreement
substantially in the form attached hereto as Exhibit B (the “Designation of
Death Beneficiary”) and delivering an executed copy of the Designation of
Beneficiary to the Company.  To the extent you do not duly designate a
beneficiary who survives you, your estate will automatically be your
beneficiary.

6.



Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee.



--------------------------------------------------------------------------------

 

7.



Taxes.  Except to the extent otherwise specifically provided in an employment
agreement between you and the Manager, by signing this Award Agreement, you
acknowledge that you shall be solely responsible for the satisfaction of any
applicable taxes that may arise pursuant to this Award (including taxes arising
under Code Section 409A (regarding deferred compensation) or 4999 (regarding
golden parachute excise taxes), and that neither the Company nor the
Administrator shall have any obligation whatsoever to pay such taxes or to
otherwise indemnify or hold you harmless from any or all of such taxes.  The
Committee shall have the sole discretion to interpret the requirements of the
Code, including Section 409A, for purposes of the Plan and this Award Agreement.

8.



Not a Contract of Employment.  By executing this Award Agreement you acknowledge
and agree that (i) nothing in this Award Agreement or the Plan confers on you
any right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (ii) the Company would not have granted this Award to you
but for these acknowledgements and agreements.

9.



Long-term Consideration for Award.  If Section 1 above provides for the
application of Plan Section 14 to this Award, then by executing this Award
Agreement you acknowledge and agree that the Company’s key consideration in
granting this Award is securing your long-term commitment to serve as a key
employee who will advance and promote the Company’s business interests and
objectives, and, accordingly, you agree that this Award shall be subject to the
terms and conditions of Plan Section 14 (relating to the termination,
rescission, and recapture of this Award if you violate certain commitments made
therein to the Company) as material and indivisible consideration for this
Award. 

10.



Investment Purposes. By executing this Award, you represent and warrant to the
Company that any Shares issued to you pursuant to your RSUs will be for
investment for your own account and not with a view to, for resale in connection
with, or with an intent of participating directly or indirectly in, any
distribution of such Shares within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”).

11.



Securities Law Restrictions.  Regardless of whether the offering and sale of
Shares under the Plan have been registered under the Securities Act, or have
been registered or qualified under the securities laws of any state, the Company
at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

12.



Headings.  Section and other headings contained in this Award Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Award Agreement or any provision hereof.

13.



Severability.  Every provision of this Award Agreement and of the Plan is
intended to be severable.  If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement. 



--------------------------------------------------------------------------------

 

14.



Counterparts.  This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

15.



Notices.  Any notice or communication required or permitted by any provision of
this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by mail, addressed to you at the
last address that the Company had for you on its records.  Each party may, from
time to time, by notice to the other party hereto, specify a new address for
delivery of notices relating to this Award Agreement.  Any such notice shall be
deemed to be given as of the date such notice is personally or electronically
delivered or properly mailed.

16.



Binding Effect.  Except as otherwise provided in this Award Agreement or in the
Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns. 

17.



Modifications.  This Award Agreement may be modified or amended at any time in
accordance with Section 18 of the Plan.

18.



Plan Governs.  By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement, and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan.  In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

19.



Governing Law.  The laws of the State of California shall govern the validity of
this Award Agreement, the construction of its terms, and the interpretation of
the rights and duties of the parties hereto. 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.

﻿

﻿

Vermillion, Inc.

﻿

By:

Name:

Title:

﻿

PARTICIPANT

﻿

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

﻿

By:

Name of Participant:

﻿





--------------------------------------------------------------------------------

 

Exhibit A

﻿

Vermillion, Inc.

2010 Stock Incentive Plan

_______________________________

﻿

Plan Document

______________________________

Intentionally omitted





--------------------------------------------------------------------------------

 



Exhibit B

﻿

Vermillion, Inc.

2010 Stock Incentive Plan

________________________________

Designation of Death Beneficiary

_________________________________

In connection with the Awards designated below that I have received pursuant to
the Plan, I hereby designate the person specified below as the beneficiary upon
my death of my interest in such Awards.  This designation shall remain in effect
until revoked in writing by me.

Name of Beneficiary:

Address:





Social Security No.:

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

any Award that I have received or ever receive under the Plan.

the _________________ Award that I received pursuant to an award agreement
dated _________ __, ____ between myself and the Company. 

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

Date:

By:

Name of Participant

﻿

Sworn to before me this

____day of ____________, 20__

___________________________

Notary Public

County of_________________

State of__________________

﻿

﻿



--------------------------------------------------------------------------------